RICHARDSON, J.,
dissenting.
I agree with the majority that the Board properly rejected claimant’s occupational disease claim. Contrary to the majority, I think that the Board also properly rejected her injury claim.
The majority says:
“[A]s explained in Cope [v. West American Ins. Co., 309 Or 232, 785 P2d 1050 (1990)], employer control of the property is the rationale supporting the parking lot exception. The fact that an injury occurs on employer controlled premises while the employee is traveling to and from work makes the incident sufficiently work connected.” 115 Or App at 244.
There is language in Cope to support that conclusion. However, the Supreme Court’s statement of the rule must be evaluated in the light of the facts and the ultimate holding. The plaintiff worked for a lumber company and was allowed to park her car in the employee parking lot owned by her employer. The lot was across a public street from her workplace. She parked her vehicle in the lot and began walking across the parking lot to her workplace. Near the edge of the lot, bordered by a public sidewalk, she was struck by another employee’s car and injured. She eventually sought underinsured benefits from her liability carrier, the defendant. Those benefits were not available to her if her injury was compensable under the Worker’s Compensation Act. The pivotal inquiry was whether she was injured on the parking lot and, if *246not, whether her injuries were nevertheless compensable because she was on her way to work.
The court discussed, at length, the “parking lot” exception to the “going and coming” limitation on workers’ compensation coverage.1 The majority has extracted some of the statements that the court made. The Supreme Court seems to have concluded that, if the employer controlled the parking lot where the employee was injured while in transit to or from work, that was a sufficient work connection for compensability. However, I doubt that, by that statement, the court intended to foreclose other traditional inquiries about whether the injury arose out of and in the course of employment. Phil A. Livesley Co. v. Russ, 296 Or 25, 672 P2d 337 (1983); Benefiel v. Waremart, Inc., 112 Or App 480, 829 P2d 736, rev den 313 Or 627 (1992). That the employer controls the parking lot, in essence, makes the lot part of the employer’s premises, but the fact that the injury occurred on the premises does not necessarily mean that it arose out of and in the course of employment. In other words, the injury must have some connection with the work, not just the workplace.
For example, in Otto v. Moak Chevrolet, 36 Or App 149, 583 P2d 594 (1978), rev den 285 Or 319 (1979), we concluded that the claimant’s injury was not compensable. The parties stipulated the facts:
“The injury occurred when claimant went to the women’s restroom on the employer’s premises, relieved herself and, while she was pulling her [underwear and slacks] back up in an ordinary mariner, her back went out, i.e., she was suddenly afflicted with pain in the low back * * *.” 36 Or App at 151. (Brackets in original.)
We held that the injury did not arise out of any risk of the claimant’s. employment.
In Allbee v. SAIF, 45 Or App 1027, 609 P2d 920 (1980), the claimant fell on the ice and was injured in the employer’s parking lot while getting tiré chains on his car. We *247held that, even if he fell in the parking lot, his injury was not compensable, because he had left work and was on a personal mission. Consequently, the injury did not arise out of the employment.
The majority distinguishes Allbee by noting that the claimant there “was acting outside the course and scope of employment, because he had left work for the day and was putting chains on [his car] for personal benefit.” 115 Or App at 245. Here, the majority finds, the claimant’s “act of getting into her car at the end of her work shift was not of such a personal nature as to break the work-connection.” 115 Or App at 245.1 fail to see the difference between walking across an icy parking lot to get chains put on a car and getting into a car to go home. The only work connection of claimant’s injury is that it occurred on a parking lot controlled by her employer. She had left work for the day and was on her way home, and no hazard of the parking lot or a risk of employment precipitated the injury. Her knee twisted and popped as she got into her car. I dissent.
Joseph, C. J., and Warren and De Muniz, JJ., join in this dissent.

 The dispositional holding was that there was an issue of fact as to whether plaintiff was on the parking lot or the public sidewalk when she was injured and so the summary judgment was in error. The court did not have to decide whether, if the plaintiff was injured on the parking lot, the injury also arose out of her employment.